The opinion of the court was delivered by
Huston, J.
By the common law, a tenant after the expiration of *226his lease, and removal from the tenement, had no right to return; and hence the' crops growing-and ungathered, were lost to him. The law in this State has varied from that, as to what has been called the way going crop, which, heretofore, has been confined to grain sown in the autumn? to be reaped the next harvest: and no difference has-yetbeen established between a tenant, who pays a rent in money, and one who gives, as rent to his landlord, a share of the produce of the farm.- The usage and general understanding of the country form a part of general agreements, unless otherwise specified. 5 Bin. 285, Stultz v. Dickey. If a tenant rents a farm for one year, it is understood, he is to take one crop of each kind of grain cultivated, and that he is to mow as many crops of grass as the meadows will produce. If a tenant on a monied rent, can sow with oats, flax or other grain in March, before his lease expires, which is always about the first of April; he in fact gets the benefit of the farm for two years, although he pays the rent of but one. So, if he takes the farm on the shares, and after raising the summer crop one year, sows in March all the grounds with oats, no tenant can go on it the next year, or he will have no land to cultivate for spring crops, and can put in fall crops, but on oats stubble, which yields badly. The law has been well and justly settled, and favorably to tenants. The present attempt is unreasonable, and pregnant with injustice to one party, and would eventuate in injury to tenants as a class; for the tenant who rents a farm for the ensuing year, will not know, whether he can put in a spring crop until he knows whether the month of March will be clement or inclement, or whether the previous tenant was regardful of the rights and interests of others, and the general laws and usages of the country. The conduct of Demi, in this particular case, was unreasonable and unjust, and to sanction it would only introduce a new clause into leases. It is contrary to the common law, to the law as settled in this State, and is not pretended to be 'sanctioned by any usage.
Judgment affirmed.